        Case 3:20-cv-00297 Document 1-3 Filed on 09/23/20 in TXSD Page 1 of 5



Department of Commerce     National Oceanic & Atmospheric Administration   National Marine Fisheries Service
                    NATIONAL MARINE FISHERIES SERVICE PROCEDURE 01-101-07
                                                   Effective on: August 21, 1997
                                                                To be reviewed on: October 1, 2023
                                                                               Fisheries Management
                                                              Fishery Management Actions, 01-101
                                                Policy Guidelines for the Use of Emergency Rules

  NOTICE: This publication is available at: https://www.fisheries.noaa.gov/national/laws-
  and-policies/policy-directive-system

  Author name: Kelly Denit                             Certified by: Alan Risenhoover
  Office: Sustainable Fisheries                        Office: Sustainable Fisheries

  Type of Issuance: Renewal, October 2018

  SUMMARY OF REVISIONS:
  Renewed in October 2018. This initial directive was put into effect on August 21, 1997.


  Signed ________________________________________________________
         Alan Risenhoover                          Date
         Director, Office of Sustainable Fisheries



   I.       Introduction

            This procedure describes guidelines for the Regional Fishery Management Councils
            (Councils) in determining whether the use of an emergency rule is justified under the
            authority of the Magnuson-Stevens Fishery Conservation and Management Act. It also
            provides NMFS Regional Administrators guidance in the development and approval of
            regulations to address events or problems that require immediate action.

   II.      Objective

            These guidelines ensure that Councils and the Secretary of Commerce are fulfilling the
            intent of Congress that emergency rules be used only to address conservation, biological,
            economic, social, and health emergencies.

   III.     Guidance

            The preparation or approval of management actions under the emergency provisions of
            section 305 (c) of the Magnuson-Stevens Fishery Conservation and Management Act
            (Magnuson-Stevens Act) should be limited to extremely urgent, special circumstances



                                                Exhibit 3
      Case 3:20-cv-00297 Document 1-3 Filed on 09/23/20 in TXSD Page 2 of 5

                                                         NMFS Procedure 01-101-07, August 21, 1997


            where substantial harm to or disruption of the resource, fishery, or community would be
            caused in the time it would take to follow standard rulemaking procedures. An
            emergency action may not be based on Administrative inaction to solve a long-
            recognized problem. In order to approve an emergency rule, the Secretary of Commerce
            (Secretary) must have an administrative record justifying emergency regulatory action
            and demonstrating its compliance with the national standards. The only legal prerequisite
            for the use of the Secretary's emergency authority is that an emergency must exist.
            Congress intended that emergency authority be available to address conservation,
            biological, economic, social, and health emergencies. In addition, emergency regulations
            may make direct allocations among user groups, if strong justification and administrative
            record demonstrates that, absent emergency regulation, substantial harm will occur to one
            or more segments of the fishing industry. Controversial actions with serious economic
            effects, except under extraordinary circumstances, should be done through normal notice-
            and-comment rulemaking.

            The process of implementing emergency regulations limits the public participation in
            rulemaking that Congress intended under the Magnuson-Stevens Act and the
            Administrative procedures act. The Councils and Secretary must, whenever possible,
            afford the full scope of public participation in rulemaking. In addition, an emergency rule
            may delay the review of non-emergency rules, because the emergency rules take
            precedence. Emergency actions should not be routine events.

            Rationale for Emergency Action
             1. The Secretary may promulgate emergency regulations to address an emergency if
                  the Secretary finds that an emergency or overfishing exists, without regard to
                  whether a fishery management plan exists for that fishery;
              2.    The Secretary shall promulgate emergency regulations to address the emergency
                    or overfishing if the Council, by a unanimous vote of the voting members, requests
                    the Secretary to take such action1;
              3.    The Secretary may promulgate emergency regulations to address the emergency or
                    overfishing if the Council, by less than a unanimous vote of its voting members,
                    requests the Secretary to take such action; and
              4.    The Secretary may promulgate emergency regulations that respond to a public
                    health emergency or an oil spill. Such emergency regulations may remain in effect
                    until the circumstance that created the emergency no longer exist, provided that
                    the public has had an opportunity to comment on the regulation after it has been
                    published, and in the case of a public health emergency, the Secretary of Health
                    and Human Services concurs with the Secretary's action.

            Emergency Criteria
            The phrase "an emergency exists involving any fishery" is defined as a situation that:
             1. Results from recent, unforeseen events or recently discovered circumstances; and


1
 The NOAA Office of General Counsel has defined the phrase "unanimous vote," to mean the unanimous vote of a
quorum voting members of the Council only. An abstention has no effect on the unanimity of the quorum vote.
                                                                                                           2


                                                 Exhibit 3
Case 3:20-cv-00297 Document 1-3 Filed on 09/23/20 in TXSD Page 3 of 5

                                               NMFS Procedure 01-101-07, August 21, 1997


      2.   Presents serious conservation or management problems in the fishery; and
      3.   Can be addressed through emergency regulations for which the immediate benefits
           outweigh the value of advance notice, public comment, and deliberative
           consideration of the impacts on participants to the same extent as would be
           expected under the normal rulemaking process.


    Emergency Justification
    If the time it would take to complete notice-and-comment rulemaking or complete a
    fishery management plan or amendment would result in substantial damage or loss to a
    living marine resource, habitat, fishery, industry participants or communities, or
    substantial adverse impacts to the public health, emergency action might be justified
    under one or more of the following situations:

      1.   Ecological- (A)to prevent overfishing as defined in a Fishery Management Plan
           (FMP), or as defined by the Secretary in the absence of an FMP, or (B) to prevent
           other serious damage to the fishery resource or habitat; or
      2.   Economic- to prevent significant direct economic loss or preserve a significant
           economic opportunity that otherwise might be foregone; or
      3.   Social- to prevent significant community impacts or conflict between user groups;
           or
      4.   Public Health- to prevent significant adverse effects to health of participants in a
           fishery or to the consumers of seafood products.




                                                                                                  3


                                       Exhibit 3
Case 3:20-cv-00297 Document 1-3 Filed on 09/23/20 in TXSD Page 4 of 5

                                    NMFS Procedure 01-101-07, August 21, 1997




                                                                           4


                              Exhibit 3
Case 3:20-cv-00297 Document 1-3 Filed on 09/23/20 in TXSD Page 5 of 5

                                    NMFS Procedure 01-101-07, August 21, 1997




                                                                           5


                              Exhibit 3
